Citation Nr: 1026382	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-03 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to a higher rate of special monthly compensation 
(SMC) based on entitlement to the higher level aid and attendance 
(A&A) allowance.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1958 to July 1962.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 rating decision 
of the Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO) (A&A/SMC) and a January 2007 rating decision 
( rating for diabetes mellitus).  Interim rating decisions, most 
recently in January 2008, increased the Veteran's SMC rate to the 
38 U.S.C.A. § 1114(r)(1) level, and what is now sought is SMC at 
the § 1114(r)(2) rate, based on the need for a higher level of 
care.  The interim rating decisions have also recognized service 
connection, and assigned ratings for, various complications of 
diabetes.  Those determinations were not appealed.  In his 
January 2008 and January 2010 VA Form 9's, the Veteran requested 
a videoconference hearing; he withdrew this request by a June 
2010 communication.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.


REMAND

A review of the record revealed that the Veteran was provided the 
type of notice that is required in claims for increase (See 
Vazquez-Flores v. Shinseki, 580 F. 3d, 1270 (Fed.Cir. 2009), with 
various updates to apprise him of interim ratings impacting on 
his level of compensation.  Given the specific contentions being 
made, it is clear that the Veteran (and his spouse, who is his 
primary care-giver) is aware of what is necessary to substantiate 
claims for the benefits at issue, and of what is shown by the 
record, as well as of his and VA's respective responsibilities in 
the development of evidence to support his claims.  The notice 
requirements under the Veteran's Claims Assistance Act of 2000 
(VCAA) are met.   However, the review of the record also found 
that further development is necessary to satisfy VA's duty to 
assist the Veteran in the development of his claims.

Diabetes

Diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic 
Code (Code) 7913, which provides for a 20 percent rating when the 
diabetes requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet; a 40 percent rating 
when insulin, a restricted diet, and regulation of activities are 
required; a 60 percent rating when insulin, a restricted diet and 
regulation of activities are required, along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating requires more than 
one daily injection of insulin, restricted diet, and regulation 
of activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care-provider plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 
following Code 7913 provides that compensable complications of 
diabetes are evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the diabetic 
process under Code 7913.

It is claimed that a rating in excess of 20 percent is warranted 
for the Veteran's diabetes mellitus because he has restricted 
activities, and hypoglycemic reactions (with increase in the 
frequency of visits to his health care provider).   

Regarding regulation of activities, service connection has been 
established for various complications of diabetes (to include 
loss of use of both feet and amputations of toes).  The examiner 
on November 2009 VA examination noted that the Veteran has 
multiple complications of diabetes mellitus, and is forced to 
restrict his activities because of diabetes and its 
complications.  The complications of diabetes are separately 
rated, and restriction of activities due to the separately rated 
complications does not satisfy the "regulation of activities" 
requirement in the Code 7913 criteria.  See 38 C.F.R. § 4.14.  
What must be shown to satisfy that requirement is that control of 
the diabetes, itself, requires regulation of activities. The 
evidence on that point is not clear.  Furthermore, regarding 
hypoglycemic episodes, it is asserted that the Veteran's visits 
to a diabetic care provider have increased in frequency 
(hospitalizations for hypoglycemic episodes are not 
identified/alleged).  The Veteran receives both VA and private 
treatment for diabetes.  The records of the Veteran's treatment 
for diabetes from the providers appear to be incomplete, and are 
not up-to-date.  As such records would provide the best 
documentation of whether criteria for higher ratings are met (and 
VA records are constructively of record), they must be secured.  

Entitlement to SMC at the 38 U.S.C.A. § 1114(r)(2); 38 C.F.R. 
§ 3.352(b)(2) rate.  

This higher level A&A rate is warranted if the veteran is 
entitled to compensation under 38 U.S.C. § 1114(o) or the maximum 
rate under 38 U.S.C.A. § 1114 (p), and meets the requirements for 
regular A&A, and requires a higher level of care (personal 
health-care services provided on a daily basis in the Veteran's 
home by a person who is licensed to provide such services or who 
provides such services under the regular supervision of a 
licensed health-care professional).  

The higher level of aid and attendance allowance is to be granted 
only when the veteran's need is clearly established and the 
amount of services required by the veteran on a daily basis is 
substantial.  38 C.F.R. § 3.352(b)(5).  The performance of the 
necessary aid and attendance service by a relative of the 
beneficiary or other member of his or her household will not 
prevent the granting of the additional allowance.  38 C.F.R. 
§ 3.352(c).  The existence of the need for such care shall be 
determined by a physician employed by VA or, in areas where no 
such physician is available, by a physician carrying out such 
function under contract or fee arrangement based on an 
examination by such physician.  38 U.S.C.A. § 1114(r)(2).  

The Veteran's wife, who is his primary care-provider, states she 
has a degree as a medical assistant, and provides him care under 
supervision of medical professionals.  An August 2007 Discharge 
Summary includes an instruction for Home Health Nurse to follow 
for IV and antibiotics/wound care.  Statements from the Veteran's 
private physicians note that, without his wife's 24 hour care, 
the Veteran would not be able to live outside of a nursing home.  
However, the record does not include a formal determination by a 
VA (or VA-contracted) physician as to whether the Veteran 
requires the higher level of care under 38 C.F.R. § 3.352(b). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation, VA and private, he has received 
for diabetes since 2007, and to provide any 
releases needed to secure records of any such 
private evaluation/treatment.  Of particular 
interest are records from Dr. Yee.  The RO 
should obtain complete clinical records of 
his treatment for diabetes (those not yet 
secured) from the sources identified.  If an 
identified provider does not respond to a 
request for records by the RO, the Veteran 
should be so advised, and reminded that 
ultimately it is his responsibility to ensure 
that any private records are secured.

2.  The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the severity of his 
diabetes mellitus and to provide a 
certification as to whether or not the 
Veteran requires the higher level of care 
necessary for A&A/SMC at the 38 U.S.C.A. 
§ 1114(r)(2)(38 C.F.R. § 3.352(b)) rate.   
The Veteran's claims folder (to include this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should also be provided a copy of 
38 C.F.R. § 3.352(b). Any indicated tests or 
studies must be completed.  The examiner 
should provide opinions responding to the 
following: 

a)  Does management/control of the Veteran's 
underlying diabetes (regardless of 
restrictions due to impairment resulting from 
complications) require regulation of 
activities?  

b)  If regulation of activities is required, 
when is the need for such first shown by the 
factual evidence of record?  

c)  Does the Veteran's diabetes result in 
episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization and/or 
visits to a diabetic care provider (if so, 
note the frequency of such)?  Has it resulted 
in progressive loss of weight and strength?.  

d)  Does the Veteran require the higher level 
of care described in 38 C.F.R. § 3.352(b)?  
(The examiner should review those provisions 
before providing the response.)  

e)  If it is found that the Veteran requires 
the higher level of care, the examiner should 
review of the claims file and opine as to 
when such requirement is first shown in the 
record.  

The examiner must explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

